  Case 4:21-cv-00144-Y Document 13 Filed 03/16/21   Page 1 of 2 PageID 171


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

IOU CENTRAL, INC.                   §
d/b/a IOU FINANCIAL                 §
                                    §
VS.                                 §     CIVIL NO. 4:21-CV-00144-Y
                                    §
PREMIER PAVING GP.                  §
INC., et al.                        §

                ORDER GRANTING PRO HAC VICE ADMISSION
           AND REQUIRING DEFENDANT TO RETAIN LOCAL COUNSEL

      The Court has considered the application for admission pro

hac vice of SHIMSHON WEXLER (docs. nos. 4, 5).          The application is

GRANTED.    The clerk of Court shall deposit the application fee to

the account of the non-appropriated fund of this Court.                Further,

if Applicant has not already done so, he must register as an ECF

user no later than March 30, 2021, through the Court’s website.

Failure to do so may result in the revocation of the pro hac vice

status and Applicant’s withdrawal from the case.           See LR 5.1.

      In addition, the Court has considered Defendants’ motion for

leave to proceed without local counsel.          (Doc. no. 6.)     The motion

fails to raise grounds that merit departure from the Local Rule

83.10,   and   therefore,    the   motion   is   DENIED.     As    a    result,

Defendants are ORDERED retain and file the entry of appearance of

local counsel within fourteen days of this order.              LR 83.10(a).

Failure to do so may result in the imposition of sanctions and/or




ORDER GRANTING PRO HAC VICE AND REQUIRING LOCAL COUNSEL – PAGE 1
  Case 4:21-cv-00144-Y Document 13 Filed 03/16/21   Page 2 of 2 PageID 172


Defendants’ pleadings being stricken and default taken against

Defendants without further notice.

      SIGNED March 16, 2021.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




ORDER GRANTING PRO HAC VICE AND REQUIRING LOCAL COUNSEL – PAGE 2
